        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 1 of 7



                    UNITED STATES DISTRICT COURT
                   WESTERN DISTRICT OF WISCONSIN
_____________________________________________________________________

WISCONSIN SHEET METAL WORKERS HEALTH
AND BENEFIT FUND and MICHAEL MOONEY
(in his capacity as Trustee),

                    Plaintiffs,

      v.                                                    Case No. 19-cv-227

WISCONSIN MECHANICAL SOLUTIONS, INC.

                Defendant.
_____________________________________________________________________

                              COMPLAINT
_____________________________________________________________________

      NOW COME the Plaintiffs, by their attorneys, The Previant Law Firm S.C, by

John J. Brennan, and as and for a cause of action against the Defendants, allege and

show to the Court the following:

                                   Jurisdiction and Venue

      1.     Jurisdiction of this Court upon Defendant Wisconsin Mechanical

Solutions, Inc. (hereinafter referred to as “Wisconsin Mechanical” or “Defendant”) is

founded upon section 502 of the Employee Retirement Income Security Act of 1974

(“ERISA”) (29 U.S.C. § 1132), and section 301(a) of the Labor Management Relations

Act of 1947 (“LMRA”), as amended (29 U.S.C. § 185(a)), in that the Plaintiffs are

aggrieved by said Defendant’s violation of certain collective bargaining agreements,

trust plans and trust agreements, and said Defendant’s continued refusal to submit

contributions in accordance with the terms of those plans and agreements, thereby

violating provisions of ERISA, the Multi-Employer Pension Plan Amendments Act
        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 2 of 7



(“MPPAA”), the terms and provisions of the employee benefit plans, LMRA § 301, and

the common law of the State of Wisconsin.

      2.     Venue lies in this Court under ERISA § 502(c)(2) (29 U.S.C. § 1132(e)(2))

in that the Defendant is a Wisconsin limited liability company with a principal place of

business located in Marathon County, Wisconsin.

                                         Parties

      3.     Plaintiff Wisconsin Sheet Metal Workers Health and Benefit Fund is an

employee benefit plan within the meaning of ERISA §§ 3(1), (2), (3) and (37), 502 and

515, as amended by the MPPAA (codified as amended at 29 U.S.C. §§ 1002(1), (2), (3)

and (37), 1132 and 1145), and brings this action on behalf of the Trustees, participants

and beneficiaries of said plans. Said plan maintains offices at 2201 Springdale Road,

Waukesha, Wisconsin 53186.

      4.     Plaintiff Michael Mooney is a trustee and fiduciary of the Wisconsin Sheet

Metal Workers Health and Benefit Fund, as well as a participant and beneficiary within

the meaning of ERISA (29 U.S.C. § 1002, et seq.) and as such has standing to be a

Plaintiff in this action and to seek the remedies prayed for. Mr. Mooney maintains an

office at 2201 Springdale Road, Waukesha, Wisconsin 53186.

      5.     Wisconsin Mechanical Solutions, Inc. is a corporation organized under the

laws of Wisconsin and is engaged in business with principal offices located at 1045

Indianhead Drive, Mosinee, Wisconsin 54455.          Its registered agent for service of

process is Craig Solinsky at the principal place of business.




                                           -2-
        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 3 of 7



                                         Facts

       6.     Wisconsin Mechanical is an employer and party in interest in an industry

affecting commerce within the meaning of ERISA §§ 3(5), (11), (12) and (14) (29 U.S.C.

§§ 1002(5), (11), (12) and (14)) and the LMRA (29 U.S.C. § 151, et seq.).

       7.     For all times relevant, Wisconsin Mechanical was and remains a party to

and agreed to abide by the terms of one or more collective bargaining agreements

(hereinafter “Labor Agreements”) between itself and the Union.

       8.     The Union represents, for purposes of collective bargaining, certain

Wisconsin Mechanical employees and employees of other employers in industries

affecting interstate commerce within the meaning of LMRA §§ 2(5), 9(a) and 301(a) (29

U.S.C. § 151, et seq.).

       9.     The Labor Agreements described herein contain provisions whereby

Wisconsin Mechanical agreed to make timely payments to the Plaintiffs' trust funds for

each employee covered by said Labor Agreements.

       10.    By execution of said Labor Agreements, Wisconsin Mechanical adopted

the trust agreements and amendments thereof which establish and govern the Plaintiffs

and are necessary for their administration, and designated as its representatives on the

Board of Trustees such trustees as have been named and appointed pursuant to said

trust agreements, together with their successors selected in the manner provided in

such trust agreements, and thereby ratifying all actions already taken or to be taken

within the scope of their authority.

       11.    By virtue of executing the Labor Agreements and adopting and assenting

to all the terms and provisions of the trust agreements, and the rules and regulations



                                          -3-
        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 4 of 7



heretofore and hereafter adopted by the trustees of said trust funds, Wisconsin

Mechanical has agreed as follows:

              a.     to file monthly reports and make timely and prompt contributions to

                     the   Plaintiff     Funds     for   each   employee   covered   by   the

                     aforementioned Labor Agreements;

              b.     to designate, and accept as its representatives, the trustees named

                     in the declaration of trust and their successors;

              c.     to adopt and abide by all of the rules and regulations adopted by

                     the trustees of the Funds pursuant to the trust agreements;

              d.     to adopt and abide by all of the actions of the trustees in

                     administering the Funds in accordance with the trust agreements

                     and the rules so adopted;

              e.     to pay, in addition to all of the contributions which are due and

                     owing, liquidated damages and interest relative to delinquent

                     contributions; and

              f.     to pay, in addition to delinquent contributions, interest and

                     liquidated damages, actual attorney's fees, audit fees, court costs

                     and service fees, should legal action be necessary to obtain

                     delinquent contributions, interest and liquidated damages.

       12.    Wisconsin Mechanical has failed to perform its obligations pursuant to the

terms and conditions of the Labor Agreements and trust agreements by, although not

necessarily limited to, the following:

              a.     failing to make continuing and prompt payments to the Funds and



                                                 -4-
        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 5 of 7



                    Union as required by the Labor Agreements and trust agreements

                    for all of Wisconsin Mechanical’ covered employees; and

             b.     failing to accurately report employee work status to the Funds.

      13.    ERISA § 502(g)(2), as amended by the MPPAA provides:

              (2) In any action under this title by a fiduciary for or on
             behalf of a plan to enforce section 515 in which a judgment in
             favor of the plan is awarded, the court shall award the plan --

             (A)    the unpaid contributions,

             (B)    interest on the unpaid contributions,

             (C)    an amount equal to the greater of --

                    (i)    interest on the unpaid contributions, or

                    (ii)   liquidated damages provided for under the plan in an
                           amount not in excess of 20 percent (or such higher
                           percentage as may be permitted under Federal of State law)
                           of the amount determined by the court under subparagraph
                           (A),

             (D)    reasonable attorney's fees and costs of this action, to be paid by
                    the defendant, and

             (E)    such other legal or equitable relief as the court deems appropriate.

For purposes of this paragraph, interest on unpaid contributions shall be determined by

using the rate provided under the plan, or, if none, the rate prescribed under section

6621 of the Internal Revenue Code of 1954.




                                           -5-
        Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 6 of 7



      14.    ERISA § 515 provides:

             Every employer who is obligated to make contributions to a
             multiemployer plan under the terms of the plan or under the
             terms of a collectively bargained agreement shall, to the extent
             not inconsistent with law, make such contributions in accordance
             with the terms and conditions of such plan or agreement.

      15.    Despite demands that Wisconsin Mechanical perform its statutory and

contractual obligations, the Plaintiff Funds have ascertained that said Defendant has

failed, neglected, omitted and refused to make those payments.              Wisconsin

Mechanical is now indebted to the Plaintiff Fund as follows:

      Audited Period August 1, 2017 through October 31, 2018

      Wisconsin Sheet Metal Workers Health and Benefit Fund                $10,263.10

      16.    Due demand has been made by the Fund upon Wisconsin Mechanical for

payment of all sums due and owing, but said Defendant has refused to pay them, or

any part thereof, and all amounts remain due and owing.

      17.    Because, as the Fund is informed and believe, Wisconsin Mechanical has

not made timely and prompt contributions on behalf of all covered employees, the

corpus of each of the Fund’s trust funds is reduced, the Fund’s income is reduced, and

their ability to pay benefits to qualified participants and beneficiaries is curtailed.

Consequently, ERISA and the Fund’s employee benefit plans have been violated, and

the Funds are entitled to all of the remedies provided by ERISA.

      18.    Because Wisconsin Mechanical has failed to make timely and prompt

contributions, some of the Fund’s beneficiaries and participants could have eligibility

terminated and benefits reduced for which they would otherwise qualify.         These

beneficiaries and participants would be left without an adequate remedy at law and



                                           -6-
          Case: 3:19-cv-00227-jdp Document #: 1 Filed: 03/22/19 Page 7 of 7



would suffer severe and irreparable harm if said Defendant is not mandatorily

compelled to comply with the Labor Agreements and enjoined from further breaches.

      WHEREFORE, the Fund demands the following relief:

      1.      Judgment on behalf of the Fund and against the Defendant:

              A.    For unpaid contributions, interest and liquidated damages for the

                    period August 1, 2017 through October 31, 2018 to the

                    commencement of this action;

              B.    For   unpaid   contributions,   interest   and   liquidated   damages

                    becoming due and/or arising after the commencement of this

                    lawsuit through the date of judgment; and

              C.     Actual attorney fees and the costs of this action.

      2.      For such other, further or different relief as the Court deems just and

proper.

      Dated this 22nd day of March, 2019.



                                        s/John J. Brennan
                                        John J. Brennan (SBN 1018604)
                                        The Previant Law Firm, S.C.
                                        310 West Wisconsin Avenue, Suite 100MW
                                        Milwaukee, WI 53203
                                        414-271-4500 (Telephone)
                                        414-271-6308 (Fax)
                                        Email: jjb@previant.com

                                        Attorney for Plaintiffs




                                           -7-
